Exhibit 10.1

 

 

 

STERIS CORPORATION DEFERRED COMPENSATION PLAN

PLAN DOCUMENT

(As Amended And Restated Effective January 1, 2009)

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section 1.    

  

Purpose:

   1

Section 2.    

  

Definitions:

   1 2.1     

“Active Participant”

   1 2.2     

“Adoption Agreement”

   1 2.3     

“Beneficiary”

   1 2.4     

“Board”

   1 2.5     

“Change in Control”

   1 2.6     

“Committee”

   1 2.7     

“Compensation”

   1 2.8     

“Crediting Date”

   1 2.9     

“Deferred Compensation Account”

   1 2.10   

“Disabled”

   2 2.11   

“Education Account”

   2 2.12   

“Effective Date”

   2 2.13   

“Employee”

   2 2.14   

“Employer”

   2 2.15   

“Employer Credits”

   2 2.16   

“In-Service Account”

   2 2.17   

“Normal Retirement Age”

   2 2.18   

“Participant”

   2 2.19   

“Participant Deferral Agreement”

   2 2.20   

“Participant Deferral Credits”

   2 2.21   

“Participating Employer”

   3 2.22   

“Performance-Based Compensation”

   3 2.23   

“Plan”

   3 2.24   

“Plan Administrator”

   3 2.25   

“Plan-Approved Domestic Relations Order”

   3 2.26   

“Plan Year”

   4 2.27   

“Qualifying Distribution Event”

   4 2.28   

“Retirement”

   4 2.29   

“Retirement Account”

   4 2.30   

“Section 409A Guidance”

   4 2.31   

“Service”

   4 2.32   

“Service Bonus”

   4 2.33   

“Specified Employee”

   4 2.34   

“Spouse” or “Surviving Spouse”

   5 2.35   

“STERIS”

   5 2.36   

“Student”

   5 2.37   

“Trust”

   5 2.38   

“Trustee”

   5 2.39   

“Years of Service”

   5

Section 3.    

  

Participation:

   5

Section 4.  

  

Credits to Deferred Compensation Account:

   5 4.1     

Participant Deferral Credits

   5 4.2     

Employer Credits

   6 4.3     

Deferred Compensation Account

   6

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

Section   5.    

  

Qualifying Distribution Events:

   6 5.1     

Separation from Service

   6 5.2     

Disability

   7 5.3     

Death

   7 5.4     

In-Service Distributions

   7 5.5     

Education Distributions

   7 5.6     

Change in Control

   8

Section   6.    

  

Qualifying Distribution Events Payment Options:

   8 6.1     

Payment Options

   8 6.2     

De Minimis Amounts

   8 6.3     

Subsequent Elections

   8 6.4     

Acceleration Prohibited

   9

Section   7.    

  

Vesting:

   9

Section   8.    

  

Accounts; Deemed Investment; Adjustments to Account:

   9 8.1     

Accounts

   9 8.2     

Deemed Investments

   9 8.3     

Adjustments to Deferred Compensation Account

   9

Section   9.    

  

Administration by Committee:

   10 9.1     

General

   10 9.2     

Conflicts of Interest

   10 9.3     

Correction of Errors

   10 9.4     

Authority to Interpret Plan

   10 9.5     

Third-Party Advisors

   10 9.6     

Expense Reimbursement

   10 9.7     

Indemnification

   10

Section 10.    

  

Contractual Liability; Trust:

   11 10.1     

Contractual Liability

   11 10.2     

Trust

   11

Section 11.    

  

Allocation of Responsibilities:

   11 11.1     

Board

   11 11.2     

Committee

   11 11.3     

Plan Administrator

   12

Section 12.    

   Benefits Not Assignable; Facility of Payments:    12 12.1     

Benefits Not Assignable

   12 12.2     

Payments to Minors and Others

   12

Section 13.    

  

Beneficiary:

   12

Section 14.    

  

Amendment and Termination of Plan:

   13 14.1     

Termination in the Discretion of STERIS

   13 14.2     

Termination Upon Change in Control

   13 14.3     

No Financial Triggers

   13

Section 15.    

  

Communication to Participants:

   13

Section 16.    

  

Claims Procedure:

   14 16.1     

Filing of a Claim for Benefits

   14 16.2     

Notification to Claimant of Decision

   14 16.3     

Procedure for Review

   14 16.4     

Decision on Review

   14 16.5     

Action by Authorized Representative of Claimant

   15

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

Section 17.    

  

Miscellaneous Provisions:

   15 17.1     

Set off

   15 17.2     

Notices

   15 17.3     

Reliance on Data

   15 17.4     

Receipt and Release for Payments

   15 17.5     

Headings

   15 17.6     

Continuation of Employment

   15 17.7     

Construction

   15 17.8     

Section 409A Compliance

   15

 

iii



--------------------------------------------------------------------------------

STERIS CORPORATION DEFERRED COMPENSATION PLAN

SECTION 1. PURPOSE:

By execution of the Adoption Agreement, STERIS has adopted the Plan set forth
herein to provide a means by which certain management Employees of the
Participating Employers may elect to defer receipt of current Compensation from
the Participating Employer in order to provide retirement and other benefits on
behalf of such Employees of the Participating Employer, as selected in the
Adoption Agreement. The Plan is intended to be a nonqualified deferred
compensation plan that complies with the provisions of Section 409A of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”). The
Plan is intended to be an unfunded plan maintained primarily for the purpose of
providing deferred compensation benefits for a select group of management or
highly compensated employees under Sections 201(2), 301(a)(3) and 401(a)(1) of
the Employee Retirement Income Security Act of 1974.

SECTION 2. DEFINITIONS:

As used in the Plan, including this Section 2, references to one gender shall
include the other and, unless otherwise indicated by the context:

2.1 “Active Participant” means, with respect to any day or date, a Participant
who is in Service on such day or date; provided, that a Participant shall cease
to be an Active Participant immediately upon a determination by the Committee
that the Participant has ceased to be an Employee, or that the Participant no
longer meets the eligibility requirements of the Plan.

2.2 “Adoption Agreement” means the written agreement pursuant to which STERIS
adopts the Plan, as amended from time to time. The Adoption Agreement is a part
of the Plan as applied to STERIS.

2.3 “Beneficiary” means the person, persons, entity or entities designated or
determined pursuant to the provisions of Section 13 of the Plan.

2.4 “Board” means the Board of Directors of STERIS and, to the extent of any
delegation by the Board of Directors to the Compensation and Corporate
Governance Committee of the Board of Directors or any other Committee of the
Board of Directors (or subcommittee thereof) pursuant to this Plan or pursuant
to the charter of any such Committee or otherwise, such Committee (or
subcommittee).

2.5 “Change in Control” shall mean a change of control of STERIS as defined for
purposes of Section 409A of the Code, including regulations and administrative
guidance promulgated thereunder.

2.6 “Committee” means the persons designated as such in the Adoption Agreement,
as applicable. If the Committee is unable to serve, STERIS shall satisfy the
duties of the Committee provided for in Section 9.

2.7 “Compensation” shall have the meaning designated in the Adoption Agreement.

2.8 “Crediting Date” means the date designated in the Adoption Agreement for
crediting the amount of any Participant Deferral Credits to the Deferred
Compensation Account of a Participant. Employer Credits may be credited to the
Deferred Compensation Account of a Participant on any day that securities are
traded on a national securities exchange.

2.9 “Deferred Compensation Account” means the account maintained with respect to
each Participant under the Plan. Each Participant’s Deferred Compensation
Account shall contain a separate class year subaccount (each a “Class Year
Subaccount”) to reflect the credits and debits associated with the Participant
Deferral Credits made to the Plan pursuant to each year’s deferral election. The
Deferred Compensation Account shall be credited with



--------------------------------------------------------------------------------

Participant Deferral Credits and Employer Credits, credited or debited for
deemed investment gains or losses, and adjusted for payments in accordance with
the rules and elections in effect under Section 8. The Class Year Subaccount of
a Participant shall include any In-Service Account or Education Account of the
Participant, if so elected in the Adoption Agreement.

2.10 “Disabled” means a Participant who is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of a
Participating Employer.

2.11 “Education Account” means a separate account to be kept for each
Participant that has elected to take education distributions as described in
Section 5.5. The Education Account shall be adjusted in the same manner and at
the same time as the Deferred Compensation Account under Section 8 and in
accordance with the rules and elections in effect under Section 8.

2.12 “Effective Date” shall be the date designated in the Adoption Agreement as
of which the Plan first becomes effective.

2.13 “Employee” means an individual in the Service of the Participating Employer
if the relationship between the individual and the Participating Employer is the
legal relationship of employer and employee and if the individual is a highly
compensated or management employee of the Participating Employer and excludes
non-resident aliens with no U.S. source income. An individual shall cease to be
an Employee no later than such time as such individual incurs a termination of
Service.

2.14 “Employer” means STERIS and each other Participating Employer, and each
trade or business (whether or not incorporated) that is required to be
aggregated with STERIS under rules similar to subsections (b) and (c) of
Section 414 of the Code.

2.15 “Employer Credits” means the amounts credited to the Participant’s Deferred
Compensation Account pursuant to the provisions of Section 4.2.

2.16 “In-Service Account” means a separate account within a Class Year
Subaccount to be kept for each Participant that has elected to take in-service
distributions as described in Section 5.4. The In-Service Account shall be
adjusted in the same manner and at the same time as the Deferred Compensation
Account under Section 8 and in accordance with the rules and elections in effect
under Section 8.

2.17 “Normal Retirement Age” of a Participant means the age designated as such
in the Adoption Agreement.

2.18 “Participant” means with respect to any Plan Year an Employee who has been
designated by the Committee as a Participant and who has entered the Plan or who
has a Deferred Compensation Account under the Plan.

2.19 “Participant Deferral Agreement” means a written agreement entered into
between a Participant and a Participating Employer pursuant to the provisions of
Section 4.1.

2.20 “Participant Deferral Credits” means the amounts credited to the
Participant’s Deferred Compensation Account and Class Year Subaccounts therein
pursuant to the provisions of Section 4.1.

 

2



--------------------------------------------------------------------------------

2.21 “Participating Employer” means STERIS and any trade or business (whether or
not incorporated) which has been designated as a Participating Employer by
STERIS or which adopts this Plan with the consent of STERIS.

2.22 “Performance-Based Compensation” means compensation where the amount of, or
entitlement to, the compensation is contingent on the satisfaction of
pre-established organizational or individual performance criteria relating to a
performance period of at least twelve months in which the service provider
performs services. Organizational or individual performance criteria are
considered pre-established if established in writing no later than 90 days after
the commencement of the period of service to which the criteria relates,
provided that the outcome is substantially uncertain at the time the criteria
are established. Performance-based compensation may include payments based upon
subjective performance criteria in accordance with the Section 409A Guidance.

2.23 “Plan” means the STERIS Corporation Deferred Compensation Plan, as herein
set out or as duly amended.

2.24 “Plan Administrator” means the person designated as such in the Adoption
Agreement.

2.25 “Plan-Approved Domestic Relations Order” shall mean a court order that is
lawfully directed to this Plan and that is served upon the Plan Administrator
before the Participant receives a distribution of his benefit that pursuant to a
state domestic relations law creates or recognizes the existence of the right of
an alternate payee to receive all or a portion of a Participant’s benefit and
that meets all of the following requirements. An order shall not be a
Plan-Approved Domestic Relations Order unless the Plan Administrator determines
that the court order on its face and without reference to any other document
states all of the following:

(a) The court order expressly states that it relates to the provision of child
support, alimony, or marital property rights to a spouse, former spouse, or
child of a Participant and is made pursuant to State domestic relations law.

(b) The court order clearly and unambiguously specifies that it refers to this
Plan.

(c) The court order clearly and unambiguously specifies the name of the
Participant’s Employer.

(d) The court order clearly specifies: the name, mailing address, and social
security number of the Participant; and the name, mailing address, and social
security number of each alternate payee.

(e) The court order clearly specifies the amount or percentage, or the manner in
which the amount or percentage is to be determined, of the Participant’s benefit
to be paid to or segregated for the separate account of the alternate payee.

(f) The court order expressly states that the alternate payee’s segregated
account shall bear all fees and expenses as though the alternate payee were a
Participant.

(g) The court order clearly specifies that any distribution to the alternate
payee becomes payable only after a Qualifying Distribution Event of the
Participant and only upon the alternate payee’s written claim made to the Plan
Administrator.

(h) The court order clearly specifies that any distribution to any alternate
payee shall be payable only as a lump sum.

(i) The court order expressly states that it does not require this Plan to
provide any type or form of benefit or any option not otherwise provided under
this Plan.

(j) The court order expressly states that the order does not require this Plan
to provide increased benefits.

 

3



--------------------------------------------------------------------------------

(k) The court order expressly states that any provision of it that would have
the effect of requiring any distribution to an alternate payee of deferred
compensation that is required to be paid to another person under any court order
is void.

(l) The court order expressly states that nothing in the order shall have any
effect concerning any party’s tax treatment, and that nothing in the order shall
direct any person’s tax reporting or withholding.

An order shall not be a Plan-approved Domestic Relations Order if it includes
any provision that does not relate to this Plan. Without limiting the
comprehensive effect of the preceding sentence, an order shall not be a
Plan-Approved Domestic Relations Order if the order includes any provision
relating to any pension plan, retirement plan, deferred compensation plan,
health plan, welfare benefit plan, or employee benefit plan other than this
Plan. An order shall not be a Plan-Approved Domestic Relations Order unless the
order provides for only one alternate payee. An order shall not be a
Plan-Approved Domestic Relations Order if the order includes any provision that
would permit the alternate payee to designate any beneficiary for any purpose.
However, an order does not fail to qualify as a Plan-approved Domestic Relations
Order because it provides that any rights not paid before the alternate payee’s
death shall be payable to the duly appointed and then-currently serving personal
representative of the alternate payee’s estate. The Plan Administrator may
assume that the alternate payee named by the court order is a proper payee and
need not inquire into whether the person named is a spouse or former spouse or
child of the Participant.

2.26 “Plan Year” means the twelve-month period ending on the last day of the
month designated in the Adoption Agreement; provided, that the initial Plan Year
may have fewer than twelve months.

2.27 “Qualifying Distribution Event” means (i) the separation from Service, as
defined in the Section 409A Guidance, of the Participant, (ii) the date the
Participant becomes Disabled, (iii) the death of the Participant, (iv) to the
extent permitted, the time specified by the Participant for an in-service or
education distribution, or (v) a Change in Control of STERIS, each as provided
in Section 5. Distributions for unforeseeable emergencies or similar occurrences
are not permitted under the Plan.

2.28 “Retirement” means the attainment of age 65 and cessation of Service with
all Employers.

2.29 “Retirement Account” means the portion of the Deferred Compensation Account
of a Participant, excluding any In-Service Account or any Education Account. The
Retirement Account shall be adjusted in the same manner and at the same time as
the Deferred Compensation Account under Section 8 and in accordance with the
rules and regulations in effect under Section 8.

2.30 “Section 409A Guidance” means collectively Section 409A of the Code, any
proposed, temporary or final regulations, and any other formal guidance issued
by the Secretary of the Treasury or the Internal Revenue Service with respect
thereto.

2.31 “Service” means employment of a Participant by a Participating Employer as
an Employee. For purposes of the Plan, the employment relationship is treated as
continuing intact while the Employee is on military leave, sick leave, or other
bona fide leave of absence if the period of such leave does not exceed six
months, or if longer, so long as the Employee’s right to reemployment is
provided either by statute or contract.

2.32 “Service Bonus” means any bonus paid to a Participant by the Participating
Employer which is not Performance-Based Compensation.

2.33 “Specified Employee” means an employee who is a specified employee within
the meaning of the Section 409A Guidance (determined pursuant to procedures
adopted by STERIS in accordance with the Section 409A Guidance).

 

4



--------------------------------------------------------------------------------

2.34 “Spouse” or “Surviving Spouse” means, except as otherwise provided in the
Plan, a person who is the legally married spouse or surviving spouse of a
Participant.

2.35 “STERIS” means STERIS Corporation, an Ohio corporation.

2.36 “Student” means the individual designated by the Participant in the
Participant Deferral Agreement with respect to whom the Participant will create
an Education Account, if applicable.

2.37 “Trust” means the trust fund established pursuant to Section 10.2, if
designated by STERIS in the Adoption Agreement.

2.38 “Trustee” means the trustee, if any, named in the agreement establishing
the Trust and such successor or additional trustee as may be named pursuant to
the terms of the agreement establishing the Trust.

2.39 “Years of Service” means each Plan Year of Service completed by the
Participant. For vesting purposes, Years of Service shall be calculated from the
date designated in the Adoption Agreement.

SECTION 3. PARTICIPATION:

The Committee in its discretion shall designate each Employee who is eligible to
participate in the Plan. Participation for any Plan Year shall be limited to
Employees who are employed at salary grade level “H” or above by one or more of
the Participating Employers and who will have an annual base salary of $100,000
or above during such Plan Year. An Employee designated by the Committee as a
Participant who has not otherwise entered the Plan shall enter the Plan and
become a Participant as of the date determined by the Committee. A Participant
who separates from Service with the Employer and who later returns to Service
will not be an Active Participant under the Plan except upon satisfaction of
such terms and conditions as the Committee shall establish upon the
Participant’s return to Service, whether or not the Participant shall have a
balance remaining in the Deferred Compensation Account under the Plan on the
date of the return to Service. A Participant who separates from Service will
cease to be a Participant at such time as he or she no longer has a Deferred
Compensation Account under the Plan.

SECTION 4. CREDITS TO DEFERRED COMPENSATION ACCOUNT:

4.1 Participant Deferral Credits. To the extent provided in the Adoption
Agreement, each year each Active Participant may elect, by entering into a
Participant Deferral Agreement with a Participating Employer, to defer the
receipt of Compensation from the Participating Employer by a percentage
specified in the Participant Deferral Agreement. The amount of the Participant
Deferral Credit shall be credited to the respective Class Year Subaccount of the
Deferred Compensation Account maintained for the Participant pursuant to
Section 8. The following special provisions shall apply with respect to the
Participant Deferral Credits of a Participant:

4.1.1 The respective Class Year Subaccount of the Participant’s Deferred
Compensation Account shall be credited on each Crediting Date an amount equal to
the total Participant Deferral Credit for the period ending on such Crediting
Date.

4.1.2 An election pursuant to this Section 4.1 shall be made by the Participant
by executing and delivering a Participant Deferral Agreement to the Committee.
Except as otherwise provided in this Section 4.1, each such election shall be
effective (i) for the calendar year next following the date such Participant
Deferral Agreement is received by the Committee with respect to base salary, as
defined in Section 2.7(f) of the Adoption Agreement, that is paid with respect
to services provided in that calendar year, and (ii) for the fiscal year of the
Employer that commences in the calendar year next following the date such
Participant Deferral Agreement is received by the Committee with respect to
commissions and bonuses that are paid with respect to services performed in that
fiscal year. A Participant’s election may be changed at any time prior to the
last permissible date for making the election as permitted in this Section 4.1,
and shall thereafter be irrevocable.

 

5



--------------------------------------------------------------------------------

4.1.3 In the case of the first year in which the Participant becomes eligible to
participate in the Plan, the Participant may execute and deliver a Participant
Deferral Agreement to the Committee within 30 days after the date the
Participant enters the Plan to be effective with respect to Compensation to be
paid for services performed after the election and as of the first
administratively practicable payroll period next following the date the
Participant Deferral Agreement is received by the Committee. For Compensation
that is earned based upon a specified performance period (for example, an annual
bonus), where a deferral election is made in the first year of eligibility but
after the beginning of the service period, the election will be deemed to apply
to Compensation paid for services subsequent to the election if the election
applies to the portion of the Compensation equal to the total amount of the
Compensation for the service period multiplied by the ratio of the number of
days remaining in the performance period after the election over the total
number of days in the performance period.

4.1.4 A Participant may unilaterally modify a Participant Deferral Agreement
(either to terminate, increase or decrease the portion of his future
Compensation which is subject to deferral within the percentage limits set forth
in Section 4.1 of the Adoption Agreement) by providing a written modification of
the Participant Deferral Agreement to the Committee. The modification shall
become effective as of the first day of January following the date such written
modification is received by the Committee.

4.1.5 Notwithstanding other provisions to the contrary, if permitted by the
Committee, if the Participant performed services continuously from a date no
later than the date upon which the performance criteria are established through
a date no earlier than the date upon which the Participant makes an initial
deferral election, a Participant Deferral Agreement relating to the deferral of
Performance-Based Compensation may be executed and delivered to the Committee no
later than the date which is 6 months prior to the end of the performance
period, provided that in no event may an election to defer Performance-Based
Compensation be made after such Compensation has become both substantially
certain to be paid and readily ascertainable.

4.1.6 Except as may be provided by Section 4.1.5, if the Participating Employer
has a fiscal year other than the calendar year, Compensation relating to service
in the fiscal year of the Participating Employer (such as a bonus based on the
fiscal year of the Participating Employer), of which no amount is paid or
payable during the fiscal year, may be deferred at the Participant’s election
only if the election to defer is made not later than the close of the
Participating Employer’s fiscal year next preceding the first fiscal year in
which the Participant performs any services for which such Compensation is
payable.

4.1.7 Compensation payable after the last day of the Participant’s taxable year
solely for services provided during the final payroll period containing the last
day of the Participant’s taxable year (i.e., December 31) is treated for
purposes of this Section 4.1 as Compensation for services performed in the
subsequent taxable year.

4.1.8 The Committee may from time to time establish policies or rules consistent
with the Section 409A Guidance to govern the manner in which Participant
Deferral Credits may be made.

4.2 Employer Credits. As designated by STERIS in the Adoption Agreement, the
Deferred Compensation Accounts of Active Participants will be credited with
Employer Credits as determined in accordance with the Adoption Agreement.

4.3 Deferred Compensation Account. All Participant Deferral Credits and Employer
Credits shall be credited to the Deferred Compensation Account of the
Participant.

SECTION 5. QUALIFYING DISTRIBUTION EVENTS:

5.1 Separation from Service. If the Participant separates from Service with the
Employer, the vested balance in the Deferred Compensation Account shall be paid
to the Participant by STERIS as provided in Section 6. Notwithstanding the
foregoing, no distribution triggered solely by a separation from Service shall
be made earlier than six months after the date of separation from Service (or,
if earlier, the date of death) with respect to a

 

6



--------------------------------------------------------------------------------

Participant who is a Specified Employee of a corporation the stock in which is
traded on an established securities market or otherwise. Any payments to which a
Specified Employee would be entitled during the first six months following the
date of separation from Service shall be accumulated and paid on the first day
of the seventh month following the date of separation from service.

5.2 Disability. If the Participant becomes Disabled while in Service, the vested
balance in the Deferred Compensation Account shall be paid to the Participant by
STERIS as provided in Section 6.

5.3 Death. If the Participant dies while in Service, STERIS shall pay a benefit
to the Participant’s Beneficiary in the amount designated in the Adoption
Agreement. Payment of such benefit shall be made by STERIS as provided in
Section 6. If a Participant dies following his separation from Service for any
reason, and before all payments under the Plan have been made, the vested
balance in the Deferred Compensation Account shall be paid by STERIS to the
Participant’s Beneficiary in a single lump sum within the 90-day period
following the Participant’s death, provided that the Participant’s Beneficiary
shall not have the right to designate the taxable year of the payment.

5.4 In-Service Distributions. If STERIS designates in the Adoption Agreement
that in-service distributions are permitted under the Plan, a Participant may
designate in a Participant Deferral Agreement to have a specified amount
credited to the Participant’s In-Service Account within a relevant Class Year
Subaccount for in-service distributions at the later of the date specified by
the Participant or as specified in the Adoption Agreement. In no event may an
in-service distribution be made prior to two years following the establishment
of the In-Service Account within a relevant Class Year Subaccount of the
Participant. If the Participant elects to receive in-service distributions in
annual installment payments, the payment of each annual installment shall be
made on the anniversary of the date of the first installment payment, and the
amount of the annual installment shall be adjusted on such anniversary for
credits or debits to the Participant’s Class Year Subaccount pursuant to
Section 8 of the Plan. Such adjustment shall be made by dividing the balance in
the In-Service Account of the relevant Class Year Subaccount on such date by the
number of annual installments remaining to be paid hereunder; provided that the
last annual installment due under the Plan shall be the entire amount credited
to the Participant’s In-Service Account of the relevant Class Year Subaccount on
the date of payment. Notwithstanding the foregoing, if a Participant incurs a
Qualifying Distribution Event prior to the date on which the entire balance in
the In-Service Account of the relevant Class Year Subaccount has been
distributed, then the balance in the In-Service Account of the relevant Class
Year Subaccount on the date of the Qualifying Distribution Event shall be
distributed to the Participant in the same manner and at the same time as the
balance in the Deferred Compensation Account is distributed under Section 6 and
in accordance with the rules and elections in effect under Section 6.

5.5 Education Distributions. If STERIS designates in the Adoption Agreement that
education distributions are permitted under the Plan, a Participant may
designate in the Participant Deferral Agreement to have a specified amount
credited to the Participant’s Education Account for education distributions at
the later of the date specified by the Participant or the date specified in the
Adoption Agreement. If the Participant designates more than one Student, the
Education Account will be divided into a separate Education Account for each
Student, and the Participant may designate in the Participant Deferral Agreement
the percentage or dollar amount to be credited to each Education Account. In the
absence of a clear designation, all credits made to the Education Account shall
be equally allocated to each Education Account. STERIS shall pay to the
Participant the balance in the Education Account with respect to the Student at
the time and in the manner designated by the Participant in the Participant
Deferral Agreement. If the Participant elects to receive education distributions
in annual installment payments, the payment of each annual installment shall be
made on the anniversary of the date of the first installment payment, and the
amount of the annual installment shall be adjusted on such anniversary for
credits or debits to the Participant’s Education Account pursuant to Section 8
of the Plan. Such adjustment shall be made by dividing the balance in the
Education Account on such date by the number of annual installments remaining to
be paid hereunder; provided that the last annual installment due under the Plan
shall be the entire amount credited to the Participant’s Education Account on
the date of payment. Notwithstanding the foregoing, if

 

7



--------------------------------------------------------------------------------

the Participant incurs a Qualifying Distribution Event prior to the date on
which the entire balance of the Education Account has been distributed, then the
balance in the Education Account on the date of the Qualifying Distribution
Event shall be distributed to the Participant in the same manner and at the same
time as the Deferred Compensation Account is distributed under Section 6 and in
accordance with the rules and elections in effect under Section 6.

5.6 Change in Control. If STERIS designates in the Adoption Agreement that
distributions are permitted under the Plan in the event of a Change in Control,
the Participant may designate in a Participant Deferral Agreement to have the
vested balance in the Class Year Subaccount of the Deferred Compensation Account
associated with such Participant Deferral Agreement paid to the Participant upon
a Change in Control as provided in Section 6.

SECTION 6. QUALIFYING DISTRIBUTION EVENTS PAYMENT OPTIONS:

6.1 Payment Options. STERIS shall designate in the Adoption Agreement the
payment options which may be elected by the Participant. The Participant shall
elect in each Participant Deferral Agreement the method under which the vested
balance in the Class Year Subaccount of the Participant’s Deferred Compensation
Account associated with that Participant Deferral Agreement will be distributed
from among the designated payment options. Payment shall be made in the manner
elected by the Participant and shall be paid or commence to be paid upon the
date of the Qualifying Distribution Event. For purposes of this Plan, including
Section 6.2, a payment shall be treated as made upon the date of the Qualifying
Distribution Event if it is made on such date or a later date within the same
calendar year or, if later, by the 15th day of the third calendar month
following the Qualifying Distribution Event, provided that the Participant does
not have the ability to designate the taxable year of payment. The Participant
may elect a different method of payment for each Qualifying Distribution Event
as specified in the Adoption Agreement and with respect to different Class Year
Subaccounts. If the Participant elects the installment payment option, the
payment of each annual installment shall be made on the anniversary of the date
of the first installment payment, and the amount of the annual installment paid
from a specific Class Year Subaccount shall be adjusted on such anniversary for
credits or debits to such Class Year Subaccount pursuant to Section 8 of the
Plan. Such adjustment shall be made by dividing the balance in the Class Year
Subaccount in the Deferred Compensation Account on such date by the number of
annual installments remaining to be paid hereunder from such Class Year
Subaccount; provided that the last annual installment due under the Plan from
such Class Year Subaccount shall be the entire amount credited to the
Participant’s Class Year Subaccount on the date of payment. In the event the
Participant fails to make a valid election of the payment method, the
distribution will be made in a single lump sum payment upon the Qualifying
Distribution Event.

6.2 De Minimis Amounts. Notwithstanding any payment election made by the
Participant, the vested balance in the Deferred Compensation Account of the
Participant will be distributed in a single lump sum payment if the payment
accompanies the termination of the Participant’s entire interest in the Plan and
the amount of such payment does not exceed the amount designated by STERIS in
the Adoption Agreement. Such payment shall be made within the ninety-day period
following the date of the Qualifying Distribution Event, provided that the
Participant shall not have the right to designate the taxable year of payment.

6.3 Subsequent Elections. With the consent of the Committee, a Participant may
delay or change the method of payment of a Class Year Subaccount of the Deferred
Compensation Account subject to the following requirements:

6.3.1 The new election may not take effect until at least 12 months after the
date on which the new election is made.

6.3.2 If the new election relates to a payment for a Qualifying Distribution
Event other than the death of the Participant or the Participant becoming
Disabled, the new election must provide for the deferral of the first payment
for a period of at least five years from the date such payment would otherwise
have been made.

 

8



--------------------------------------------------------------------------------

6.3.3 If the new election relates to a payment from the In-Service Account of
the Class Year Subaccount or Education Account, the new election must be made at
least 12 months prior to the date of the first scheduled payment from such
account.

For purposes of this Section 6.3 and Section 6.4, a payment is each separately
identified amount to which the Participant is entitled under the Plan; provided
that entitlement to a series of payments is treated as the entitlement to a
single payment.

6.4 Acceleration Prohibited. The acceleration of the time or schedule of any
payment due under the Plan is prohibited except as provided in regulations and
administrative guidance promulgated under Section 409A of the Code. It is not an
acceleration of the time or schedule of payment if STERIS waives or accelerates
the vesting requirements applicable to a benefit under the Plan.

SECTION 7. VESTING:

A Participant shall be fully vested in the portion of his Deferred Compensation
Account attributable to Participant Deferral Credits, and all income, gains and
losses attributable thereto. A Participant shall become fully vested in the
portion of his Deferred Compensation Account attributable to Employer Credits,
and income, gains and losses attributable thereto, in accordance with the
vesting schedule and provisions designated by STERIS in the Adoption Agreement.
If a Participant’s Deferred Compensation Account is not fully vested upon
separation from Service, the portion of the Deferred Compensation Account that
is not fully vested shall thereupon be forfeited.

SECTION 8. ACCOUNTS; DEEMED INVESTMENT; ADJUSTMENTS TO ACCOUNT:

8.1 Accounts. The Committee shall establish a book reserve account, entitled the
“Deferred Compensation Account,” on behalf of each Participant. Each
Participant’s Deferred Compensation Account shall contain one or more Class Year
Subaccounts to reflect the credits and debits associated with the Participant
Deferral Credits made to the Plan pursuant to each year’s deferral election. The
Committee shall also establish an In-Service Account and Education Account as a
part of the Class Year Subaccount of each Participant, if applicable. The amount
credited to the Deferred Compensation Account shall be adjusted pursuant to the
provisions of Section 8.3.

8.2 Deemed Investments. The Deferred Compensation Account of a Participant shall
be credited with an investment return determined as if the account were invested
in one or more investment funds made available by the Committee. Each year the
Participant shall elect the investment funds in which his respective Class Year
Subaccount in his Deferred Compensation Account shall be deemed to be invested.
Such election shall be made in the manner prescribed by the Committee and shall
take effect initially upon the entry of the Participant into the Plan. The
investment election of the Participant with respect to a Class Year Subaccount
shall remain in effect with respect to that Class Year Subaccount until a new
election is made by the Participant. In the event the Participant fails for any
reason to make an effective election of the investment return to be credited to
a Class Year Subaccount, the investment return for such Class Year Subaccount
shall be determined by the Committee.

8.3 Adjustments to Deferred Compensation Account. With respect to each
Participant who has a Deferred Compensation Account under the Plan, the amount
credited to such account shall be adjusted by the following debits and credits,
at the times and in the order stated:

8.3.1 The Deferred Compensation Account shall be debited each business day with
the total amount of any payments made from such account since the last preceding
business day to him or for his benefit.

8.3.2 The Deferred Compensation Account shall be credited on each Crediting Date
with the total amount of any Participant Deferral Credits and Employer Credits
to such account since the last preceding Crediting Date.

 

9



--------------------------------------------------------------------------------

8.3.3 The Deferred Compensation Account shall be credited or debited on each day
securities are traded on a national stock exchange with the amount of deemed
investment gain or loss resulting from the performance of the investment funds
elected by the Participant in accordance with Section 8.2. The amount of such
deemed investment gain or loss, as finally determined by the Committee, shall be
final and conclusive upon all concerned.

SECTION 9. ADMINISTRATION BY COMMITTEE:

9.1 General. The Committee and the Plan Administrator shall have all authority
to operate and administer the Plan and shall possess such powers as are
necessary or proper for such operation and administration. Subject to
Section 11, the Committee and the Plan Administrator shall allocate
responsibility for such operation and administration between themselves.

9.2 Conflicts of Interest. No individual member of the Committee shall have any
right to vote or decide upon any matter relating solely to himself or to any of
his rights or benefits under the Plan (except that such member may sign
unanimous written consent to resolutions adopted or other action taken without a
meeting), except relating to the terms of his Participant Deferral Agreement.

9.3 Correction of Errors. The Committee may correct errors and, so far as
practicable, may adjust any benefit or credit or payment accordingly. The
Committee may in its discretion waive any notice requirements in the Plan;
provided, that a waiver of notice in one or more cases shall not be deemed to
constitute a waiver of notice in any other case.

9.4 Authority to Interpret Plan. Subject to the claims procedure set forth in
Section 16 the Plan Administrator and the Committee shall have the duty and
discretionary authority to interpret and construe the provisions of the Plan and
to decide any dispute which may arise regarding the rights of Participants
hereunder, including the discretionary authority to construe the Plan and to
make determinations as to eligibility and benefits under the Plan.

9.5 Third-Party Advisors. The Committee or the Plan Administrator may engage an
attorney, accountant, actuary or any other technical advisor on matters
regarding the operation of the Plan and to perform such other duties as shall be
required in connection therewith, and may employ such clerical and related
personnel as the Committee or the Plan Administrator shall deem requisite or
desirable in carrying out the provisions of the Plan. The Committee or the Plan
Administrator shall from time to time, but no less frequently than annually,
review the financial condition of the Plan and determine the financial and
liquidity needs of the Plan. The Committee or the Plan Administrator shall
communicate such needs to the Employer so that its policies may be appropriately
coordinated to meet such needs.

9.6 Expense Reimbursement. The Committee shall be entitled to reimbursement by
STERIS for its reasonable expenses properly and actually incurred in the
performance of its duties in the administration of the Plan.

9.7 Indemnification. No member of the Committee shall be personally liable by
reason of any contract or other instrument executed by him or on his behalf as a
member of the Committee nor for any mistake of judgment made in good faith, and
the Employer shall indemnify and hold harmless, directly from its own assets
(including the proceeds of any insurance policy the premiums for which are paid
from the Employer’s own assets), each member of the Committee and each other
officer, employee, or director of the Employer to whom any duty or power
relating to the administration or interpretation of the Plan may be delegated or
allocated, against any unreimbursed or uninsured cost or expense (including any
sum paid in settlement of a claim with the prior written approval of the Board)
arising out of any act or omission to act in connection with the Plan unless
arising out of such person’s own fraud, bad faith, willful misconduct or gross
negligence.

 

10



--------------------------------------------------------------------------------

SECTION 10. CONTRACTUAL LIABILITY; TRUST:

10.1 Contractual Liability. The obligation of STERIS to make payments hereunder
shall constitute a contractual liability of STERIS to the Participant. Such
payments shall be made from the general funds of STERIS, and STERIS shall not be
required to establish or maintain any special or separate fund, or otherwise to
segregate assets to assure that such payments shall be made, and the Participant
shall not have any interest in any particular assets of STERIS by reason of its
obligations hereunder. To the extent that any person acquires a right to receive
payment from STERIS, such right shall be no greater than the right of an
unsecured creditor of STERIS.

10.1.1 Subject to the provisions of Section 10.1.2, each Participating Employer
shall be solely liable for and shall reimburse STERIS for the Participating
Employer’s appropriate share of any funding necessary to provide benefits to its
employees who are Participants under this Plan;

10.1.2 Notwithstanding the foregoing, upon a transfer of employment among
Participating Employers, any liability for the payment to or on behalf of a
Participant shall be transferred from the prior Participating Employer to the
new Participating Employer. The last Participating Employer of the Participant
shall be responsible for the payment hereunder after the Participant’s
Qualifying Distribution Event, whether liability for such payment accrued before
or after the Participant’s transfer of employment to such Participating
Employer.

10.2 Trust. If so designated in the Adoption Agreement, a Trust will be
established by STERIS with the Trustee, pursuant to such terms and conditions as
are set forth in the Trust Agreement. The Trust, if and when established, is
intended to be treated as a grantor trust for purposes of the Code and all
assets of the Trust shall be held in the United States. The establishment of the
Trust is not intended to cause Participants to realize current income on amounts
contributed thereto, and the Trust shall be so interpreted and administered. In
no event shall any amount be transferred to a Trust described in this
Section 10.2 if, pursuant to Section 409A(b)(3)(A) of the Code, such amount
would, for purposes of Section 83 of the Code, be treated as property
transferred in connection with the performance of services.

SECTION 11. ALLOCATION OF RESPONSIBILITIES:

The persons responsible for the Plan and the duties and responsibilities
allocated to each are as follows:

11.1 Board.

(i)    To amend the Plan;

(ii)    To terminate the Plan as permitted in Section 14; and

(iii)    To perform such other responsibilities as are otherwise specified
herein.

11.2 Committee.

(i)    To designate Participants;

(ii)    To interpret the provisions of the Plan and to determine the rights of
the Participants under the Plan, except to the extent otherwise provided in
Section 16 relating to claims procedure;

(iii)    To administer the Plan in accordance with its terms, except to the
extent powers to administer the Plan are specifically delegated to another
person or persons as provided in the Plan;

(iv)    To account for the amount credited to the Deferred Compensation Account
of a Participant;

(v)    To direct STERIS in the payment of benefits; and

(vi)    To perform such other responsibilities as may be allocated to it
pursuant to Section 9 hereof or as are otherwise specified herein.

 

11



--------------------------------------------------------------------------------

11.3 Plan Administrator.

(i)    To file such reports as may be required with the United States Department
of Labor, the Internal Revenue Service and any other government agency to which
reports may be required to be submitted from time to time;

(ii)    To administer the claims procedure to the extent provided in Section 16;
and

(iii)    To perform such other responsibilities as may be allocated to it
pursuant to Section 9 hereof or as are otherwise specified herein.

Each of the Board and the Committee may delegate to one or more of its members
or to one or more officers or employees of STERIS, or to one or more agents or
advisors, such administrative duties or powers as it may deem advisable, and the
Board, the Committee or any person to whom duties or powers have been delegated
as aforesaid, may employ one or more persons to render advice with respect to
any responsibility the Board, the Committee or such person may have under the
Plan.

SECTION 12. BENEFITS NOT ASSIGNABLE; FACILITY OF PAYMENTS:

12.1 Benefits Not Assignable. Except as otherwise provided herein, no portion of
any benefit credited or paid under the Plan with respect to any Participant
shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge, and any attempt so to anticipate,
alienate, sell, transfer, assign, pledge, encumber or charge the same shall be
void, nor shall any portion of such benefit be in any manner payable to any
assignee, receiver or any one trustee, or be liable for his debts, contracts,
liabilities, engagements or torts. Notwithstanding the foregoing, in the event
that all or any portion of the benefit of a Participant is transferred to the
former spouse of the Participant incident to a divorce pursuant to a Plan
Approved Domestic Relations Order, the Committee shall maintain such amount for
the benefit of the former spouse until distributed in the manner required by an
order of any court having jurisdiction over the divorce, and the former spouse
shall be entitled to the same rights as the Participant with respect to such
benefit.

12.2 Payments to Minors and Others. If any individual entitled to receive a
payment under the Plan shall be physically, mentally or legally incapable of
receiving or acknowledging receipt of such payment, the Committee, upon the
receipt of satisfactory evidence of his incapacity and satisfactory evidence
that another person or institution is maintaining him and that no guardian or
committee has been appointed for him, may cause any payment otherwise payable to
him to be made to such person or institution so maintaining him. Payment to such
person or institution shall be in full satisfaction of all claims by or through
the Participant to the extent of the amount thereof.

SECTION 13. BENEFICIARY:

The Participant’s beneficiary shall be the person or persons designated by the
Participant on the beneficiary designation form provided by and filed with the
Committee or its designee. If the Participant does not designate a beneficiary,
the beneficiary shall be his Surviving Spouse. If the Participant does not
designate a beneficiary and has no Surviving Spouse, the beneficiary shall be
the Participant’s estate. The designation of a beneficiary may be changed or
revoked only by filing a new beneficiary designation form with the Committee or
its designee. If a beneficiary (the “primary beneficiary”) is receiving or is
entitled to receive payments under the Plan and dies before receiving all of the
payments due him, the balance to which he is entitled shall be paid to the
contingent beneficiary, if any, named in the Participant’s current beneficiary
designation form. If there is no contingent beneficiary, the balance shall be
paid to the estate of the primary beneficiary. Any beneficiary may disclaim all
or any part of any benefit to which such beneficiary shall be entitled hereunder
by filing a written disclaimer with the Committee before payment of such benefit
is to be made. Such a disclaimer shall be made in a form satisfactory to the
Committee and shall be irrevocable when filed. Any benefit disclaimed shall be
payable from the Plan in the same manner as if the beneficiary who filed the
disclaimer had predeceased the Participant.

 

12



--------------------------------------------------------------------------------

SECTION 14. AMENDMENT AND TERMINATION OF PLAN:

The Board may amend any provision of the Plan or terminate the Plan at any time;
provided, that in no event shall such amendment or termination reduce the
balance in any Participant’s Deferred Compensation Account as of the date of
such amendment or termination, nor shall any such amendment affect the terms of
the Plan relating to the payment of such Deferred Compensation Account; and,
provided, further, that the Oversight Committee for the STERIS Corporation
401(k) Plan (the “Oversight Committee”) may amend the Plan to comply with any
legislation, or any regulations, rulings, or other published guidance issued
with respect to such legislation, in order to maintain the Plan in compliance
with the requirements of Section 409A of the Code and to make any other
modifications which the Oversight Committee deems necessary or advisable and
which either does not materially affect the substance of the Plan or is
otherwise required by the Internal Revenue Service in order for the Plan to
continue to comply with Section 409A of the Code or for the Trust maintained for
purposes of the Plan to continue to constitute a “grantor trust” for purposes of
the Code. Notwithstanding the foregoing, the following special provisions shall
apply:

14.1 Termination in the Discretion of STERIS.

Except as otherwise provided in Sections 14.2 or 14.3, STERIS in its discretion
may terminate the Plan and distribute benefits to Participants subject to the
following requirements:

14.1.1 All arrangements sponsored by the Employer that would be aggregated with
the Plan under Section 1.409A-1(c) of the Treasury Regulations are terminated.

14.1.2 No payments other than payments that would be payable under the terms of
the Plan if the termination had not occurred are made within 12 months of the
date STERIS takes action to irrevocably terminate and liquidate the Plan.

14.1.3 All benefits under the Plan are paid within 24 months of the date STERIS
takes action to irrevocably terminate and liquidate the Plan.

14.1.4 The Employer does not adopt a new arrangement that would be aggregated
with the Plan under Section 1.409A-1(c) of the Treasury Regulations providing
for the deferral of compensation at any time within three years following the
date STERIS takes action to irrevocably terminate and liquidate the Plan.

14.1.5 The termination and liquidation does not occur proximate to a downturn in
the financial health of STERIS.

14.2 Termination Upon Change in Control. If STERIS takes irrevocable action to
terminate the Plan within thirty days preceding or twelve months following a
Change in Control of STERIS, the Deferred Compensation Account of each
Participant shall become fully vested and, subject to the aggregation
requirements of the Section 409A Guidance, payable to the Participant in a lump
sum within twelve months following the date of termination.

14.3 No Financial Triggers. STERIS may not terminate the Plan and make
distributions to a Participant due solely to a change in the financial health of
the Employer.

SECTION 15. COMMUNICATION TO PARTICIPANTS:

STERIS shall make a copy of the Plan available for inspection by Participants
and their beneficiaries during reasonable hours at the principal office of
STERIS.

 

13



--------------------------------------------------------------------------------

SECTION 16. CLAIMS PROCEDURE:

The following claims procedure shall apply with respect to the Plan:

16.1 Filing of a Claim for Benefits. If a Participant or beneficiary (the
“claimant”) believes that he is entitled to benefits under the Plan which are
not being paid to him or which are not being accrued for his benefit, he shall
file a written claim therefor with the Committee. In the event a member of the
Committee shall be the claimant, all actions which are required to be taken by
the Committee pursuant to this Section 16 shall be taken instead by the
remaining members of the Committee.

16.2 Notification to Claimant of Decision. Within 90 days after receipt of a
claim by the Committee (or within 180 days if special circumstances require an
extension of time), the Committee shall notify the claimant of the decision with
regard to the claim. In the event of such special circumstances requiring an
extension of time, there shall be furnished to the claimant prior to expiration
of the initial 90-day period written notice of the extension, which notice shall
set forth the special circumstances and the date by which the decision shall be
furnished. If such claim shall be wholly or partially denied, notice thereof
shall be in writing and worded in a manner calculated to be understood by the
claimant, and shall set forth: (i) the specific reason or reasons for the
denial; (ii) specific reference to pertinent provisions of the Plan on which the
denial is based; (iii) a description of any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary; and (iv) an explanation of the procedure
for review of the denial and the time limits applicable to such procedures,
including a statement of the claimant’s right to bring a civil action under
ERISA following an adverse benefit determination on review. Notwithstanding the
forgoing, if the claim relates to a distribution on the basis of a Participant
being Disabled, the Committee shall notify the claimant of the decision within
45 days (which may be extended for an additional 30 days if required by special
circumstances).

16.3 Procedure for Review. Within 60 days following receipt by the claimant of
notice denying his claim, in whole or in part, or, if such notice shall not be
given, within 60 days following the latest date on which such notice could have
been timely given, the claimant shall appeal denial of the claim by filing a
written application for review with the Committee. Following such request for
review, the Committee (or the Plan Administrator if the claim relates to a
distribution on the basis of a Participant being Disabled) shall fully and
fairly review the decision denying the claim. Prior to the decision of the
Committee (or the Plan Administrator, as the case may be), the claimant shall be
given an opportunity to review pertinent documents and to submit issues and
comments in writing.

16.4 Decision on Review. The decision on review of a claim denied in whole or in
part by the Committee (or the Plan Administrator if the claim relates to a
distribution on the basis of a Participant being Disabled) shall be made in the
following manner:

16.4.1 Within 60 days following receipt by the Committee of the request for
review (or within 120 days if special circumstances require an extension of
time), the Committee shall notify the claimant in writing of its decision with
regard to the claim. In the event of such special circumstances requiring an
extension of time, written notice of the extension shall be furnished to the
claimant prior to the commencement of the extension. Notwithstanding the
forgoing, if the claim relates to a distribution on the basis of a Participant
being Disabled, the Plan Administrator shall notify the claimant of the decision
within 45 days (which may be extended for an additional 45 days if required by
special circumstances).

16.4.2 With respect to a claim that is denied in whole or in part, the decision
on review shall set forth specific reasons for the decision, shall be written in
a manner calculated to be understood by the claimant, and shall cite specific
references to the pertinent Plan provisions on which the decision is based.

16.4.3 The decision of the Committee (or the Plan Administrator if the claim
relates to a distribution on the basis of a Participant being Disabled) shall be
final and conclusive.

 

14



--------------------------------------------------------------------------------

16.5 Action by Authorized Representative of Claimant. All actions set forth in
this Section 16 to be taken by the claimant may likewise be taken by a
representative of the claimant duly authorized by him to act in his behalf on
such matters. The Plan Administrator and the Committee may require such evidence
as either may reasonably deem necessary or advisable of the authority to act of
any such representative.

SECTION 17. MISCELLANEOUS PROVISIONS:

17.1 Set off. Notwithstanding any other provision of this Plan, STERIS may
reduce the amount of any payment otherwise payable to or on behalf of a
Participant hereunder (net of any required withholdings) by the amount (no
greater than $5,000 in any fiscal year of STERIS) of any loan, cash advance,
extension of credit or other obligation of the Participant to the Employer that
was incurred in the ordinary course of the Participant’s employment with the
Employer and that is then due and payable, provided that any such reduction
shall be taken at the same time and in the same manner as such loan, cash
advance, extension of credit or other obligation would have been due and
collected from the Participant. The Participant shall be deemed to have
consented to such reduction.

17.2 Notices. Each Participant who is not in Service and each Beneficiary shall
be responsible for furnishing the Committee or its designee with his current
address for the mailing of notices and benefit payments. Any notice required or
permitted to be given to such Participant or Beneficiary shall be deemed given
if directed to such address and mailed by regular United States mail, first
class, postage prepaid. If any check mailed to such address is returned as
undeliverable to the addressee, mailing of checks will be suspended until the
Participant or beneficiary furnishes the proper address. This provision shall
not be construed as requiring the mailing of any notice or notification
otherwise permitted to be given by posting or by other publication.

17.3 Reliance on Data. Each Employer, the Committee and the Plan Administrator
shall have the right to rely on any data provided by the Participant or by any
Beneficiary. Representations of such data shall be binding upon any party
seeking to claim a benefit through a Participant, and each Employer, the
Committee and the Plan Administrator shall have no obligation to inquire into
the accuracy of any representation made at any time by a Participant or
beneficiary.

17.4 Receipt and Release for Payments. Subject to the provisions of
Section 17.1, any payment made from the Plan to or with respect to any
Participant or Beneficiary, or pursuant to a disclaimer by a Beneficiary, shall,
to the extent thereof, be in full satisfaction of all claims hereunder against
the Plan and each Employer with respect to the Plan. The recipient of any
payment from the Plan may be required by the Committee, as a condition precedent
to such payment, to execute a receipt and release with respect thereto in such
form as shall be acceptable to the Committee.

17.5 Headings. The headings and subheadings of the Plan have been inserted for
convenience of reference and are to be ignored in any construction of the
provisions hereof.

17.6 Continuation of Employment. The establishment of the Plan shall not be
construed as conferring any legal or other rights upon any Employee or any
persons for continuation of employment, nor shall it interfere with the right of
the Participating Employer or any other Employer to discharge any Employee or to
deal with him without regard to the effect thereof under the Plan.

17.7 Construction. STERIS shall designate in the Adoption Agreement the state
according to whose laws the provisions of the Plan shall be construed and
enforced, except to the extent that such laws are superseded by ERISA and the
applicable requirements of the Code.

17.8 Section 409A Compliance. It is intended that this Plan comply with the
provisions of Section 409A of the Code, so as to prevent the inclusion in gross
income of any amounts deferred hereunder in a taxable year that is prior to the
taxable year or years in which such amounts would otherwise actually be
distributed or made available to the Participants. This Plan shall be
administered in a manner consistent with such intent.

 

15